220 P.3d 59 (2009)
231 Or. App. 398
STATE of Oregon, Plaintiff-Respondent,
v.
Robert Lee BANKS, Defendant-Appellant.
C030755CR, A123839.
Court of Appeals of Oregon, En Banc.
Submitted on Remand September 8, 2009.
Decided October 21, 2009.
Resubmitted En Banc September 16, 2009.
Andrew S. Chilton and Chilton, Ebbett & Rohr, LLC, for appellant.
Robert L. Banks pro se.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Benjamin R. Hartman, Assistant Attorney General, for respondent.
Before BREWER, Chief Judge, and EDMONDS, LANDAU, HASELTON, ARMSTRONG, WOLLHEIM, SCHUMAN, ORTEGA, ROSENBLUM, and SERCOMBE, Judges.
PER CURIAM.
Affirmed. Oregon v. Ice, 555 U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009).